ON MOTION FOR REHEARING
The Respondents have filed a motion for rehearing urging that we erred in holding that the contest to the pauper’s oath should have been denied, and that we erred in failing to hold that the trial Court abused its discretion when the trial Court sustained the contest to the affidavit of inability to pay the cost of appeal. The motion also contends that we erred in substituting our conclusion for the District Court’s conclusion concerning the question of whether Relator sustained her burden of proof.
We originally decided this case despite a somewhat contrary decision only two months earlier in the case of In re G_L_G_, 550 S.W.2d 716 (Tex.Civ.App.—Houston [1st Dist.] 1977). Following the decision by the Houston Court, the Relator filed another original mandamus proceeding, this time in the Supreme Court of Texas. In Goffney v. Lowry, 554 S.W.2d *781157 (Tex.1977), the Court granted the application for mandamus and held that proof “that any individual is dependent upon the charity of the public afforded through the various welfare programs is, by itself, pri-ma facie evidence that the person is financially unable to pay the court costs or give security therefor.” We conclude that the proof that Mrs. Jones and her minor daughter receive only $86.00 per month from the Texas Department of Public Welfare shows that she is in fact destitute, and the fact that she and her daughter live with her married daughter establishes that she is dependent upon others for the necessities of life.
Thus, we conclude that the trial Court did abuse its discretion in sustaining the contest to the pauper’s oath. The Respondents’ motion for rehearing is overruled.